EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Walker on 11/5/2021.

The application has been amended as follows:
Claim 5 has been amended as below:

5. (Currently Amended) The lift arm of claim 1, wherein a dimension of the [[first and second slots]] respective slot of the first and second side plates [[are]]is defined by a respective thicknesses of first and second spacer plates disposed between the first and second side plates and the block. 


Reasons for Allowance

Claims 1-2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a lift arm of a floor jack, wherein each of first and second side plates includes a recess that forms a slot with a 
The subject matter of independent claims 17 and 19 not found was a lift arm of a floor jack comprising a first side plate including a first recess, a second side plate including a second recess, a first block plate forming a first slot with the first recess, a second block plate forming a second slot with the second recess; in combination with the limitations set forth in claims 17 and 19 of the instant invention respectively.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
The closest prior art, Hung (US 2005/0035337 A1) teaches a similar lift arm (fig2) of a floor jack (fig1) comprising: first and second side plates 2 (para[0020]), and a block 21 (para[0021]), first and second block plates 33 (para[0022], fig2) disposed between the first and second side plates 2 (fig2).  Although the prior art of record teaches a similar lift arm, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the lift arm of Hung to use the first and second side plates, each including a recess (first and second recesses for claims 17 and 19) that forms a slot (first and second slots for claims 17 and 19) with the respective first and second block plates; in combination with the limitations set forth in claims 1, 17, and 19 of the instant invention respectively. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims 1, 17, and 19 respectively.

Another close prior art, Brunnhoelzl (US 6,435,477 B2) teaches a similar lift arm (fig3) of a floor jack (fig3), comprising: first and second side plates 50 (col.3 line25), and a block 36 .

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723